Citation Nr: 1503426	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  05-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for major depressive disorder with psychotic features.

3.  Entitlement to an effective date earlier than March 12, 1998 for the grant of service connection for major depressive disorder with psychiatric features.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The claims file was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board previously remanded the appeal for additional development in December 2003 and July 2008.  In January 2011, the Board determined that the Veteran's appeal encompassed both a claim of service connection for a psychiatric disorder, as well as a claim of service connection for PTSD.  At that time, the Board awarded service connection for a psychiatric disorder, manifested by major depressive disorder with psychotic features, and remanded the claim at bar for further development.  After completion of that development, the Board denied the claim for service connection for PTSD in September 2012.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated the Board's September 2012 decision and remanded the claim back to the Board for further adjudication consistent with its holding.

Additional evidence in this case was received in October 2014, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

A review of the Veteran's Virtual VA and Veterans Benefits Management System (VMBS) files does not reveal any evidence pertinent to this matter.

As previously noted by the Board, the claims file contains a July 2006 letter from the Veteran regarding a claim for medical expense reimbursement, in which he expressed his disagreement with an April 2006 decision.  Further, in March 2012 the Veteran submitted a VA Form 9 for this claim, in which he requested a hearing. As before, however, the issue must be referred to the Agency of Original Jurisdiction (AOJ), as the April 2006 decision and any statement of the case remain unassociated with the claims file.  The Board does not have jurisdiction over this claim, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial rating higher than 30 percent for major depressive disorder and an effective date earlier than March 12, 1998, for the grant of service connection for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There are no service records or other credible evidence that corroborates the occurrence of the Veteran's alleged in-service stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a March 2011.  Although this letter was not received prior to the initial adjudication of the claim, the Veteran was not prejudiced by this error.  After VA provided this notice, the Veteran was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
	
VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  Additional development was undertaken in an attempt to verify the Veteran's claimed PTSD stressor.

The Veteran was not afforded a VA medical examination in conjunction with his claim. As discussed below, there is no credible evidence establishing that the Veteran's claimed PTSD stressor took place during service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that the claim was remanded by the Court because, at the time of the September 2012 Board decision, the record was ambiguous as to whether the Veteran had requested a Board hearing as part of his claim.  The Court held that, under these circumstances, the Board was obligated to communicate with the Veteran regarding whether he requested a hearing on his PTSD claim.  See February 2014 Memorandum Decision at 9-10.  To that end, the Board sent a letter to the Veteran in December 2014, with a copy to his attorney, seeking clarification as to whether the Veteran still desired a hearing, and if so, what type of hearing.  They were advised to respond within 30 days, but failed to do so.  The Board further notes that, in the October 2014 waiver of AOJ consideration that accompanied the recently submitted evidence, the Veteran selected the option to "proceed immediately with the readjudication" of the case.  This waiver was received via facsimile transmission from the Veteran's attorney.  Given the prior ambiguity regarding a hearing request, and in light of the facts that the Veteran has requested immediate readjudication of his case and failed to respond to the Board's hearing clarification letter, the Board finds that no hearing has been requested with respect to this claim on appeal.

II.  Service Connection

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In this case, the record reflects competent diagnoses of PTSD, as well as competent medical opinions linking PTSD to the Veteran's claimed stressor in service.  Therefore, elements (1) and (3) of service connection for PTSD have been satisfied.

However, the Board finds that element (2), credible supporting evidence that a claimed in-service stressor occurred, has not been satisfied.  The Veteran reports that he has PTSD due to one stressor.  Specifically, he contends that during basic training at Fort Sam Houston in October 1965, he witnessed another soldier killed during live-fire training exercises.

The Veteran's military record does not show that he served in combat, and his claimed stressor is not related to combat.  Therefore, the provisions of 38 C.F.R. § 3.304(f)(2) and 38 U.S.C.A. § 1154(b) are not applicable.  Similarly, the Veteran's stressor is not related to hostile military or terrorist activity, and therefore the provisions of 38 C.F.R. § 3.304(f)(3) are also inapplicable.  Notably, certain treatment records attributed PTSD to the Vietnam conflict.  See May 1999 private treatment records.  However, as the Veteran had no overseas deployment, such opinions have no probative value.

Therefore, there must be credible supporting evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor of seeing another soldier killed during training exercises.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

In December 2003, the Board attempted to corroborate Veteran's claimed stressor.  The development ordered included providing the Joint Services Records Research Center (JSRRC) (then known as the U. S. Armed Service Center for Unit Records Research (CURR)) with copies of any personnel records showing service dates, duties, and units of assignment.  The JSRRC was instructed that the Veteran served in Company D, 3rd Battalion, United States Army medical training center; Company A, 3rd Battalion, United States Army medical training center; Company C, 3rd Battalion, United States Army medical training center, in Fort Sam Houston, Texas, and Medical Company (KAH), Fort Lee, Virginia.  The JSRRC was asked to provide any information related to the shooting of a fellow soldier on a shooting range during an exercise during basic training in 1965.  Additionally, the Board ordered that the National Personnel Records Center (NPRC) and any other appropriate entity be contacted for any records of psychiatric treatment from October 1965 to June 1967 at Brooke General Hospital, the mental hygiene clinic, and Dispensary Branch 2 at Fort Sam Houston, Texas.

The records sought by the Board in December 2003 were obtained but did not corroborate the stressor.  In May 2005, verification of the incident was attempted through the JSRRC, but the search parameters included incorrect information.  Specifically, the JSRRC was asked to verify the stressor as having occurred in December 1965.  No results were found.  A March 2008 Request for Information, under PIES (Personnel Information Exchange System) Code C01, requested any active duty inpatient clinical records dated from October 1, 1965 to June 30, 1967 from Brooke General Hospital at Fort Sam Houston, Texas.  No records were found.

Also in March 2008, corroboration was again requested through the JSRRC.  The JSRRC responded, indicating that it had coordinated research with the Washington National Records Center in Suitland, Maryland, but that together they were unable to locate the appropriate 1965 unit history and were unable to document any 1965 stateside casualties.  JSRRC clarified, however, that they did not maintain the 1965 morning report, DA Form 1, submitted by the Veteran's battalion.  Therefore, they recommended that a morning report search be conducted concerning casualties.

In light of the JSRRC recommendation, the RO submitted an appropriate follow-up request for the morning report.  The RO, however, limited the time period for its search from December 1965 to February 1966.  The RO searched this period after correctly noting that the Veteran's official Record of Assignments shows that he did not arrive at Fort Sam Houston for basic training until December 1965.

In January 2011 the matter arrived before the Board.  Noting that the Veteran's service treatment records include an entry from Fort Sam Houston in October 1965, the Board found that the RO had incorrectly determined that the Veteran was not at Fort Sam Houston in October 1965.

In response to the Board's January 2011 remand directives, in May 2011, the RO/AMC asked the NPRC to search morning reports of Company D, 3rd Battalion, United States Army medical training center at Fort Sam Houston, Texas from October 1965 for corroboration of the Veteran's stressor.  In June 2011 the NPRC responded, indicating that records from October 1, 1965 to November 30, 1965 were searched and no information pertinent to the stressor was found. In June 2012, the JSRRC was asked to verify the stressor.  JSRRC responded, indicating that it was unable to locate 1965 unit records submitted by the 3rd training battalion located at Fort Sam Houston, Texas, but United States Army casualty information was researched.  The casualty information did not document that a casualty occurred at Fort Sam Houston, Texas, involving any military trainee in 1965.  The JSRRC was further unable to corroborate the stress through historical records.  Unaware that the RO/AMC had already attempted appropriate verification through the NPRC, the JSRRC further suggested that the NPRC be contacted for a search of unit records.

Following this exhaustive search of the military record, the Veteran's stressor remains uncorroborated.

The Board further notes that the medical opinions in this case which attribute PTSD to the Veteran's claimed stressor, alone, cannot corroborate that stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In addition, service treatment records do not reflect any reports associated with witnessing the death of another soldier.  Notably, the Veteran was treated for anxiety and other psychiatric symptoms.  For example, in October 1965, he complained of depression related to being separated from his wife, and anxiety related to barracks life.

In connection with his earlier claims for service-connected benefits, the Veteran testified at hearings in January 1989 and December 1990.  While he discussed the psychiatric issues he dealt with in service, there was no mention of witnessing the death of another soldier.  Similarly, private treatment records dated June 1982 and January 1995 include the Veteran's report of the history of problems he had during service.  Again, there is no mention of the claimed stressor.  The Veteran's wife submitted a statement in December 1998.  While she also described the difficulties experienced by the Veteran in service, there is still no mention of the claimed stressor.

The first report from the Veteran of witnessing another soldier killed during military training is contained in VA treatment records from 2001.

On these facts, the Board must conclude that despite extensive development, there remains no corroborated stressor to support the Veteran's claim for service connection for PTSD.  The occurrence of the claimed in-service stressor has not been established independently, and no other stressor has been identified.  

The Veteran's own statements regarding the occurrence of this stressor are not credible.  On numerous occasions, the Veteran reported psychiatric problems he was having in service, or later recounted a history of such problems in service, without mentioning anything related to witnessing another soldier being killed.  These reports span a 30 year period which begins in service.  They include reports made to medical professionals for the purposes of treatment, which are especially probative because they were generated with a view towards ascertaining his medical state at the time and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  If the Veteran had witnessed another soldier's death during service, then common sense leads to the conclusion that it would be documented alongside the other difficulties the Veteran reported experiencing in service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Although the Veteran began reporting this claimed stressor in 2001, about 34 years after service, the Board finds these later statements to be less probative than the service and post-service treatment records, lay statement, and hearing testimony generated between 1965 and 1998.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).

The Board further notes that it is not disputed that the Veteran had psychiatric difficulties in service.  Indeed, service connection for major depressive disorder with psychiatric features was granted in the Board's January 2011 decision based, in part, on psychiatric treatment obtained in service.  What has not been shown, however, is a verified stressor in service necessary for the grant of service connection for PTSD specifically.

Finally, the Board notes that this decision should address, as best as can be determined, the concerns raised by the Veteran's counsel with the earlier September 2012 denial of the Veteran's claim.  To this end, the Board notes that the Veteran's counsel ably and specifically articulated why the previous denial should have been vacated, namely because of the ambiguity regarding the Veteran's hearing request.  As discussed earlier, the Veteran and his counsel have since been given the opportunity to have a hearing, but did not respond.  No additional arguments were presented to the Court as to why the September 2012 denial was improper, and the Board's present action is substantively the same as this earlier decision, where denial of the Veteran's claim for PTSD was also predicated upon the lack of a verified stressor in service.  Since the September 2012 decision, the Veteran and his attorney have not offered any additional evidence or argument to substantiate the claimed stressor or indicate that further stressor development is warranted.  Therefore, the Board trusts that neither the Veteran nor his counsel has any further argument for why the Board's present decision should be vacated.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).  See also Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so").


ORDER

Service connection for PTSD is denied.


REMAND

Pursuant to the Board's January 2011 decision, the AOJ granted service connection for major depressive disorder with psychotic features in a February 2011 decision, and assigned a 30 percent rating effective March 12, 1998.  In April 2011, the Veteran filed a notice of disagreement challenging the both the initial rating and effective date assigned for this disability.  In this circumstance, the AOJ is obligated to issue a statement of the case (SOC) concerning this additional claim, after receipt of which the Veteran will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  To date, no SOC has been sent for these claims.  The appropriate disposition is to remand the claims, rather than merely refer it to the RO. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative an SOC in response to the April 2011 NOD concerning the initial rating and effective date assigned for the Veteran's grant of service connection for major depressive disorder with psychotic features.  He also must be advised that, for the Board to have jurisdiction to adjudicate this additional claim, he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC. Should he submit a timely substantive appeal, these claims also should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


